Exhibit 10.2

PROMISSORY NOTE

 

U.S. $10,000,000    As of July 2, 2014

FOR VALUE RECEIVED, VANTAGESOUTH BANCSHARES, INC., a Delaware corporation,
having an address at 3600 Glenwood Avenue, Suite 300, Raleigh, North Carolina
27612 (“Maker”), hereby promises to pay to the order of NEXBANK SSB (“Payee”),
at its address at 2515 McKinney Avenue, Suite 1100, Dallas, Texas 75201 or such
other address as it may designate, the principal sum of up to Ten Million and
NO/100 Dollars ($10,000,000), or, if less, the unpaid principal amount of the
Loan, and interest from the date hereof on the balance of principal from time to
time outstanding, in United States currency, at the rates and at the times
hereinafter described.

This Promissory Note (this “Note”) is issued by Maker pursuant to that certain
Loan Agreement of even date herewith (the “Loan Agreement”) entered into between
Payee and Maker. This Note evidences the Loan (as defined in the Loan
Agreement). Payment of principal and interest on this Note is governed by the
Loan Agreement, the terms of which are incorporated herein by express reference
as if fully set forth herein. If any conflict or inconsistency exists between
this Note and the Loan Agreement, the Loan Agreement shall govern. Capitalized
terms used and not otherwise defined herein shall have the meanings given to
them in the Loan Agreement.

1. Principal and Interest.

(a) The maximum aggregate amount of this Note shall not exceed Ten Million
Dollars ($10,000,000). All unpaid principal, accrued and unpaid interest and any
other sums due under this Note shall be due and payable in full on the Maturity
Date.

(b) Subject to Section 1(c) below, the unpaid principal amount of this Note
shall bear interest at the Note Rate (the “Applicable Rate”), unless the Default
Rate is applicable. Interest at the Applicable Rate (or Default Rate) shall be
calculated for the actual number of days elapsed on the basis of a 360-day year,
including the first date of the applicable period to, but not including, the
date of repayment. At the election of Payee, the Loan shall bear interest at the
Default Rate at any time at which an Event of Default shall exist.

(c) All accrued but unpaid interest on the outstanding principal balance of this
Note shall be due and payable on the first day of each calendar month beginning
on August 1, 2014, and continuing on each Payment Date thereafter through and
including the Maturity Date. The outstanding principal balance of this Note and
any and all accrued but unpaid interest hereon shall be due and payable in full
on the Maturity Date or upon the earlier maturity hereof, whether by
acceleration or otherwise. All payments (whether of principal or of interest)
shall be deemed credited to Maker’s account only if received by 2:00 p.m. Dallas
time on a Business Day; otherwise, such payment shall be deemed received on the
next Business Day.

2. Maximum Lawful Rate. It is the intent of Maker and Payee to conform to and
contract in strict compliance with applicable usury law from time to time in
effect. In no way, nor in any event or contingency (including but not limited to
prepayment, default, demand for payment, or acceleration of the maturity of any
obligation), shall the rate of interest taken, reserved, contacted for, charged
or received under this Note and the other Loan Documents exceed the highest

 

1



--------------------------------------------------------------------------------

lawful interest rate permitted under applicable law. If Payee shall ever receive
anything of value which is characterized as interest under applicable law and
which would apart from this provision be in excess of the highest lawful
interest rate permitted under applicable law, an amount equal to the amount
which would have been excessive interest shall, without penalty, be applied to
the reduction of the principal amount owing on the Loan and not to the payment
of interest, or refunded to the Maker or the other payor thereof if and to the
extent such amount which would have been excessive exceeds such unpaid
principal. All interest paid or agreed to be paid to the holder hereof shall, to
the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full stated term (including any renewal or extension) of
the Loan so that the amount of interest on account of such obligation does not
exceed the maximum permitted by applicable law. As used in this Section, the
term “applicable law” shall mean the laws of the State of Texas or the federal
laws of the United States, whichever laws allow the greater interest, as such
laws now exist or may be changed or amended or come into effect in the future.

3. Monthly Payments and Prepayments. All payments on account of the indebtedness
evidenced by this Note shall be made to Payee not later than 2:00 p.m. Dallas,
Texas time on the day when due in lawful money of the United States and shall be
first applied to late charges, costs of collection or enforcement and other
similar amounts due, if any, under this Note and any of the other Loan
Documents, then to interest due and payable hereunder and the remainder to
principal due and payable hereunder. Maker shall have the right to make
prepayments of the Loan at any time, in whole or in part, without being required
to pay any prepayment penalty or premium in accordance with the provisions of
the Loan Agreement. No prepayment of all or part of the Loan shall be permitted
unless same is made together with the payment of all interest accrued on the
Loan through the date of prepayment.

4. Maturity Date. The indebtedness evidenced hereby shall mature on the Maturity
Date, or as accelerated under the terms of the Loan Agreement. On the Maturity
Date, the entire outstanding principal balance hereof, together with accrued and
unpaid interest and all other sums evidenced by this Note, shall, if not sooner
paid, become due and payable.

5. General Provisions.

(a) In the event (i) the principal balance hereof is not paid within 5 days of
when due whether by acceleration or upon the Maturity Date or (ii) an Event of
Default exists, then the principal balance hereof shall, at the election of
Payee, bear interest from and after such date at the Default Rate. In addition,
for any required payment which is not made by the tenth (10th) day following the
due date thereof, a late charge equal to the Default Rate on such late payment
shall be due and payable to the holder of this Note on demand to cover the extra
expense involved in handling delinquent payments.

(b) Maker agrees that the obligation evidenced by this Note is an exempt
transaction under the Truth-in-Lending Act, 15 U.S.C. § 1601, et seq.

(c) This Note and all provisions hereof shall be binding upon Maker and all
persons claiming under or through Maker, and shall inure to the benefit of
Payee, together with its successors and assigns, including each owner and holder
from time to time of this Note.

 

2



--------------------------------------------------------------------------------

(d) Time is of the essence as to all dates set forth herein.

(e) To the fullest extent permitted by applicable law, Maker agrees that its
liability shall not be in any manner affected by any indulgence, extension of
time, renewal, waiver, or modification granted or consented to by Payee; and
Maker consents to any indulgences and all extensions of time, renewals, waivers,
or modifications that may be granted by Payee with respect to the payment or
other provisions of this Note, and to any substitution, exchange or release of
the Collateral, or any part thereof, with or without substitution, and agrees to
the addition or release of any makers, endorsers, guarantors, or sureties, all
whether primarily or secondarily liable, without notice to Maker and without
affecting its liability hereunder.

(f) To the fullest extent permitted by applicable Law, Maker hereby waives and
renounces for itself, its successors and assigns, all rights to the benefits of
any statute of limitations and any moratorium, reinstatement, marshaling,
forbearance, valuation, stay, extension, redemption, appraisement, or exemption
and homestead laws now provided, or which may hereafter be provided, by the laws
of the United States and of any state thereof against the enforcement and
collection of the obligations evidenced by this Note.

(g) If this Note is placed in the hands of attorneys for collection or is
collected through any legal proceedings, Maker promises and agrees to pay, in
addition to the principal, interest and other sums due and payable hereon, all
costs of collecting or attempting to collect this Note, including all reasonable
attorneys’ fees and disbursements.

(h) To the fullest extent permitted by applicable law, all parties now or
hereafter liable with respect to this Note, whether Maker, principal, surety,
guarantor, endorsee or otherwise hereby severally waive presentment for payment,
demand, notice of nonpayment or dishonor, protest and notice of protest. No
failure to accelerate the indebtedness evidenced hereby, acceptance of a past
due payment following the expiration of any cure period provided by this Note,
any Loan Document or applicable law, or indulgences granted from time to time
shall be construed (i) as a novation of this Note or as a reinstatement of the
indebtedness evidenced hereby or as a waiver of such right of acceleration or of
the right of Payee thereafter to insist upon strict compliance with the terms of
this Note, or (ii) to prevent the exercise of such right of acceleration or any
other right granted hereunder or by the laws of the State. Maker hereby
expressly waives the benefit of any statute or rule of law or equity now
provided, or which may hereafter be provided, which would produce a result
contrary to or in conflict with the foregoing.

(i) THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF TEXAS AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

(j) THIS NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

3



--------------------------------------------------------------------------------

[Signature page follows.]

 

4



--------------------------------------------------------------------------------

Maker has delivered this Note as of the day and year first set forth above.

 

MAKER: VANTAGESOUTH BANCSHARES, INC. By:  

/s/ Terry S. Earley

Name:   Terry S. Earley Title:  

Executive Vice President and

Chief Financial Officer

[Signature Page to Promissory Note]